ORDER
PER CURIAM.
Leroy Myles appeals from the judgment of the motion court denying his Rule 29.151 motion for post-conviction relief after a partial evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and conclude the findings and conclusions of the motion court are not clearly erroneous. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R. Crim.' P. 2012, unless otherwise indicated.